Order entered September 22, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00638-CV

   IN RE CENTRAL ORGEON TRUCK COMPANY, INC. AND DAVID
                      HUPP, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-03066-2019

                                     ORDER
         Before Chief Justice Burns, Justice Osborne, and Justice Reichek

      Before the Court is relators’ June 24, 2020 petition for writ of mandamus. In

the petition, relators complain of the trial court’s orders quashing their discovery

requests. We request a response, if any, from real parties in interest and respondent

by October 12, 2020.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE